Ames, J.
It appears from the report of the case, that evidence was admitted at the trial tending (among other things) to show the pecuniary ability,,or means of the parties; and also that the judge, in his charge to the jury, instructed them that in determining the matter of damages they were to consider the situation of both parties, the length of time the engagement had lasted, and the mode in which it was broken off. At the close of the charge, the defendant’s counsel requested him to add to what had already been said to the jury, the further proposition, *358“ that the pecuniary means or abilities of both parties were to be considered as elements in ascertaining the amount of damages.” There is nothing in the bill of exceptions indicating that there had been a complaint, or cause of complaint, of any omission er indistinctness in the charge that had been given, and the apparent result of the proposed instruction would have been merely to give greater prominence to that particular part of the case. There was no necessity for doing so, so far as we can judge from the report; and apparently the judge might very reasonably, in the exercise of his discretion, refuse to instruct further on this point.
The court was also right, in our opinion, in refusing to rule, as requested by the defendant, that “ the length of time the engagement had subsisted was not an element of damage for a breach of the engagement.” It was clearly a circumstance proper to be taken into consideration. It might be very material in its effect on the plaintiff’s condition and prospects, and might under some circumstances be a decided aggra vation of her injury.
So far as any affirmative defence was urged at the trial, it appears to have been wholly upon the ground that the engagement was broken off by mutual consent. In that position of the case, there was no occasion for the ruling (if it would have been proper under any circumstances) that the jury are the judges of what facts constitute a good and sufficient cause for not fulfilling a promise to marry.
The instructions actually given upon the subject of damages appear to have been in exact conformity to the well settled and long established rule in cases of this description. The action in form is an action of contract; but the plaintiff, if she proved her case, was entitled to recover not merely an indemnity for her pecuniary loss and the disappointment of her reasonable expectations of material and worldly advantages resulting from the intended marriage, but also a compensation for wounded feelings and the mortification and pain which she had wrongfully been made to undergo, and for the harm that had been done to her prospects in life. Few, if any, of these elements of damage *359admit of precise arithmetical computation, or can be accurately measured by a pecuniary standard. From the nature of the case, they are peculiarly within the province of the jury, who are to form their judgment in the light of all the circumstances, whether of aggravation or extenuation, that properly belong to the case. We find no reason for interfering to disturb the verdict. Wightman v. Coates, 15 Mass. 1. Harrison v. Swift, 13 Allen, 144. Exceptions overruled.